Citation Nr: 0332246	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of zero 
percent for residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from March 1996 until 
February 2001.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2002 
decision of the Regional Office (RO) in Los Angeles, 
California that granted a service connection for residuals of 
left ankle sprain, rated zero percent disabling.  The 
appellant expressed dissatisfaction with this rating 
determination in a notice of disagreement received in May 
2002, and perfected a timely appeal to the Board.  

The veteran was afforded a personal hearing in November 2002 
before the undersigned Member of the Board sitting at Los 
Angeles, California; the transcript of which is of record.

The Board observes that upon personal hearing on appeal, the 
veteran alluded to developing a knee disorder as secondary to 
the service-connected left knee disability.  This matter is 
referred to the RO to for appropriate consideration.


REMAND

The veteran asserts that the symptoms associated with her 
service-connected left ankle disorder are more disabling than 
reflected in the currently assigned disability evaluation and 
warrant a higher rating.  She testified upon personal hearing 
on appeal in November 2002 that she had locking and painful 
motion of the left ankle.  She related that there was pain 
with walking, running and climbing steps, and a problem with 
weight bearing, as well as other activity restrictions.

The record reflects that the veteran last had a VA 
examination for compensation and pension purposes in February 
2002.  The Board is of the opinion that a current VA 
examination is indicated to ascertain the current status of 
the service-connected left ankle.   

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
her left ankle since service.  Complete 
clinical records should be obtained 
from each health care provider the 
appellant identifies.

2.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of any left ankle 
disability.  The claims file and a copy 
of this remand must be made available to 
the physician designated to examine the 
veteran.  All indicated tests and 
studies, range of motion testing of the 
right ankle (expressed in degrees, with 
standard ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings pertaining to the left 
ankle should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should provide findings as 
to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left ankle.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  He or she should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the left ankle, to the 
extent possible.  The examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
All examination findings, together with a 
complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

4.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 development and 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Any other development 
deemed indicated by the RO should also be 
accomplished.

5.  If the benefit sought on appeal is 
not granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
should be afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




